                                                                                                                          FILED
                                                                                                2019 Mar-19 MP 03:5
                                                                                                           U.S DISTRC COURT
                                                                                                              N.D OF ALBM


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

MICHAEL BOLT,                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )    Case No.: 1:16-cv-00447-SGC
                                              )
FORD MOTOR COMPANY,                           )
                                              )
       Defendant.                             )

                            MEMORANDUM OPINION1

       This is a products liability action brought by Michael Bolt against Ford

Motor Company. It is before the undersigned on Ford’s (1) motion to exclude the

expert opinions of Russell Dunn, Ph.D. (Doc. 40), (2) motion to exclude the expert

opinion of Charlie Miller (Doc. 42), (3) motions to exclude the expert opinions of

Andrew Webb (Docs. 44 & 45), (4) and motion for summary judgment (Doc. 46).

For the reasons discussed below, Ford’s (1) motion to exclude the expert opinions

of Dr. Dunn is due to be granted in part and denied in part as moot, (2) motion to

exclude the expert opinion of Miller is due to be granted, (3) motions to exclude

the expert opinions of Webb are due to be denied as moot, and (4) motion for

summary judgment is due to be granted.


1
 The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 7).


                                             1
I. Background & Facts2

       As Bolt approached the top of Henry Road in Anniston, Alabama on March

29, 2014, his 2002 Ford Taurus began to accelerate even though he had released

the accelerator pedal. (Doc. 48-2 at 47). He slammed the brakes, but they did not

respond, and he lost control of the vehicle. (Id.; Doc. 48-17 at 4). The vehicle

struck a tree, and Bolt sustained brain, pelvic, and lower limb injuries. (Doc. 48-1

at 3; Doc. 48-17 at 7).

       Bolt attributes the sudden, unintended acceleration of his vehicle and the

resulting crash to an alleged defect in the design of the vehicle’s speed control

cable retention collar. (Doc. 1 at 5; Doc. 51 at 2).3 Based on this alleged defect, he

commenced this action, asserting a claim against Ford under the Alabama

Extended Manufacturer’s Liability Doctrine (the “AEMLD”), as well as claims for

negligence, negligent failure to warn, wantonness, wanton failure to warn, and

breach of implied warranty under Alabama law. (Doc. 1 at 3-18).4

       Bolt designated Dr. Dunn, Miller, and Webb as expert witnesses to support

his claims. Ford seeks to exclude the expert opinions of Dr. Dunn, Miller, and

Webb as unreliable and irrelevant (Docs. 40, 42, 44-45) and moves for summary


2
  The following facts are undisputed, unless otherwise noted. They are viewed in the light most
favorable to Bolt, as the non-movant, with Bolt given the benefit of all reasonable inferences.
3
  In his response to Ford’s motion for summary judgment, Bolt clarifies he does not claim the
speed control cable retention collar had a manufacturing defect. (Doc. 51 at 13 n.8).
4
  Federal subject matter jurisdiction is premised on diversity of citizenship. (Doc. 1 at 1).


                                              2
judgment on the ground that without these opinions, Bolt has failed to provide

sufficient evidence to support all elements of his claims. (Doc. 46).

      After Ford moved to exclude Webb’s expert opinions, Bolt filed a notice

withdrawing his designation of Webb as an expert witness. (Doc. 49; see also

Doc. 51 at 14 n.12; Doc. 55; Doc. 56). Because Bolt will not rely on Webb’s

opinions to support his claims, Ford’s motions to exclude those opinions (Docs. 44

& 45) are due to be denied without prejudice as moot. Moreover, in his response

to Ford’s motion for summary judgment, Bolt states he does not oppose entry of

summary judgment in Ford’s favor on his negligent failure to warn, wanton failure

to warn, and breach of implied warranty claims. (Doc. 51 at 12 n.7). Accordingly,

those claims are deemed abandoned, and Ford’s motion for summary judgment is

due to be granted with respect to the abandoned claims. See Powell v. American

Remediation & Envtl., Inc., 61 F. Supp. 3d 1244, 1252 n.9 (S.D. Ala. 2014) (noting

that while a district court must ensure summary judgment is proper where party

wholly fails to respond to motion, it may consider a particular claim abandoned

where non-moving party fails to address that claim but does address others), aff’d,

618 F. App’x 974 (11th Cir. 2015). Ford’s motions to exclude the expert opinions




                                         3
of Dr. Dunn and Miller have been fully briefed (Docs. 41, 43, 57-1, 57-2, 61, 62),5

as has Ford’s motion for summary judgment with respect to Bolt’s AEMLD,

negligence, and wantonness claims (Docs. 47, 51, 60).

       A basic understanding of the throttle control system in a 2002 Ford Taurus

provides context for the expert opinions of Dr. Dunn and Miller. Because the

expert opinions of Dr. Dunn and Miller reference an investigation conducted by the

Office of Defects Investigation (the “ODI”) within the U.S. Department of

Transportation’s National Highway Traffic Safety Administration identified as

Preliminary Evaluation 12-033 (“PE12-033”), as well as an initiative Ford

implemented following the investigation identified as Customer Satisfaction

Program 13B04, an overview of the investigation and program will also precede a

discussion of the expert opinions.

       A. Throttle Control System

       The throttle control system in a 2002 Ford Taurus is comprised in relevant

part of an accelerator cable and a speed control cable connected to a throttle body.

When the accelerator pedal is pressed, the accelerator cable is pulled and opens the

throttle body plate, allowing the engine to generate speed and torque. When the




5
 After filing his responses to Ford’s motion to exclude the expert opinions of Dr. Dunn and
Miller (Docs. 53 & 53), Bolt filed amended responses (Docs. 57-1 & 57-2) to comply with the
applicable page limitation.


                                            4
accelerator pedal is released, two springs close the throttle body plate and return

the engine to idle.

       The speed control cable is part of what is sometimes referred to as the cruise

control system. When the speed control system is activated, a servo pulls on the

speed control cable, which is connected to the throttle body plate by a lost motion

device. One end of the speed control cable is bound by a ferrule that is secured

within the speed control cable retention collar by two tabs. The retention collar,

made of the polymer Nylon 66, is mounted to a bracket near the throttle body. 6

       B. PE12-033 & Customer Satisfaction Program 13B04

       The ODI opened the investigation identified as PE12-033 in October 2012 to

address the concern a fractured speed control cable retention collar in certain 2000-

2003 model year Ford Taurus vehicles could result in a stuck throttle condition.

(Doc. 48-16 at 2).

       Ford undertook testing in response to the investigation. In a January 2013

response to the ODI, Ford stated that while it identified chemical exposure from

battery venting as a likely cause of crazing on speed control cable retention collars,

it concluded crazing was unlikely to cause collars to fracture under normal

operating conditions. (Doc. 48-10 at 2, 16, 25, 27). Instead, it concluded collar

6
 This explanation of the throttle control system is derived from Ford’s brief in support of its
summary judgment motion (Doc. 47 at 5-6) and the ODI’s closing resume for PE12-033 (Doc.
48-16 at 2).


                                              5
fractures were likely caused by improperly performed service procedures. (Id. at 2,

20, 25, 27).

      Ford further stated it believed the throttle body plate must first be greater

than 29% open before a fractured collar could prevent the throttle from returning to

idle. (Id. at 21). It found that manually positioning a speed control cable ferrule

on the edge of a broken speed control cable retention collar resulted in a throttle

body plate opening of approximately 29% and that a vehicle with a throttle body

plate stuck at 29% open, travelling at a speed up to 70 miles per hour, remained

controllable and could be safely brought to a complete stop with a single

application of the brakes and even after multiple brake applications diminished

vacuum assist. (Id. at 2, 23-25, 27).

      Ford implemented Customer Satisfaction Program 13B04 in June 2013.

(Doc. 48-3 at 2; Doc. 48-7 at 2; Doc. 48-16 at 2). The notice Ford sent to dealers

and owners of affected vehicles stated the speed control cable in certain Taurus

vehicles “may be susceptible to damage or becoming partially disconnected during

under hood vehicle maintenance (e.g., replacing a battery or changing the air

filter),” and that a damaged speed control cable “could interfere with the throttle’s

full return to idle when the accelerator pedal is released, potentially resulting in an




                                          6
elevated idle.” (Doc. 48-3 at 2; Doc. 48-7 at 2, 7).7 To address this concern, Ford

instructed dealers to (1) “[r]emove the two pin-type retainers and the accelerator

control splash shield,” (2) inspect the speed control cable retention collar for

cracked or missing “retention tabs,” (3) replace the speed control cable if either

retention tab is missing, but not if the tabs are merely cracked, (4) install a “collar

reinforcement clip” onto the speed control cable regardless of the state of the

collar, and lastly, (5) “[i]nstall the accelerator control splash shield and the two

pin-type retainers.” (Doc. 48-7 at 2, 7-8). Ford noted the clip “adds robustness to

the collar’s retaining feature and prevents the cable from sliding out of the collar.”

(Id. at 2, 7).

       Also in June 2013, the ODI closed PE12-033. (Doc. 48-16 at 2, 4). In its

closing resume, the ODI summarized the issue as follows:

       The failure mode of the cable assembly is associated with the plastic
       collar used to secure the cable to a bracket near the throttle body [].
       Damage to one or both retention tabs used to secure the cable ferrule
       within the collar may allow the ferrule to become disconnected from
       the collar when the throttle is opened during accelerator pedal
       application. . . . If the displacement pulls the ferrule completely out of
       the collar, the ferrule end may contact the face of the collar when the
       accelerator pedal is released and the throttle is returning to idle [].
       This results in a throttle stuck at approximately 26-29% open. Testing
       conducted at [National Highway Traffic Safety Administration’s]
       Vehicle Research and Test Center found that brake booster vacuum


7
 Ford sent this notice to Bolt in July 2013. (Doc. 48-3 at 2). Bolt found the letter in a pile of
mail in July or August 2014. (Doc. 48-2 at 44).


                                               7
      may become depleted, resulting in reduced brake effectiveness, if the
      brake is applied repeatedly when the throttle is stuck at this position.

(Id. at 2). It noted Ford’s conclusion that collar fractures were likely caused by

improperly performed service procedures, not a defect in the speed control cable,

as well as Ford’s initiation of Customer Satisfaction Program 13B04. (Id. at 2, 4).

      C. Dr. Dunn’s Expert Opinions

      Dr. Dunn is a chemical engineer. In his expert report, he stated his initial,

visual inspection of the vehicle revealed the speed control cable retention collar

was fractured. (Doc. 48-8 at 7). Based on this visual inspection, a microscopic

examination, and Fourier Transform Infrared Spectroscopy testing, Dr. Dunn

reached the opinion sulfuric acid from the vehicle’s battery caused the collar to

craze, then crack, and eventually resulted in a brittle fracture some time before the

crash. (Id. at 11-12). He identified the addition of the collar reinforcement clip

implemented as part of Customer Satisfaction Program 13B04 as an alternative

design that would improve retaining collar strength and provide splash protection

from chemicals. (Id. at 12).

      When deposed, Dr. Dunn explained he identified the addition of the collar

reinforcement clip as a superior alternative design by “accepting Ford’s alternative

design.” (Doc. 48-5 at 6). He referred to the alternative design both as a clip and a

splash guard. (See, e.g., id. at 6, 44). In explaining why he used the latter term, he

explained Ford called the alternative design a splash guard, pointing to Ford’s
                                          8
instructions for dealers regarding Customer Satisfaction Program 13B04 –

specifically to the instruction to “[i]nstall the accelerator control splash shield.”

(Id. at 44). According to Dr. Dunn, the splash shield was for the reinforcement

clip. (Id.).

       D. Miller’s Expert Opinion

       Miller is an automotive mechanic. (Doc. 48-14 at 2). In his expert report,

he stated his initial visual inspection of the vehicle revealed the speed control cable

ferrule had pulled out of the fractured retention collar and become displaced. (Id.

at 3). He further stated the throttle body plate was open 25-30%, and that his

observation of slack in the accelerator cable allowed him to rule out this cable as

the cause of the throttle body plate being open. (Id.).

       Miller conducted testing on another 2002 Ford Taurus (the “exemplar

vehicle”) to determine the effect of a broken speed control cable retention collar on

a vehicle’s throttle and brake systems. (Id. at 4). In his expert report, Miller stated

the speed control cable retention collar on the exemplar vehicle was cracked, but

the cable was not displaced from the collar. (Id.). Using a scan tool, Miller

determined the throttle body plate was open 18% at idle. (Id.). Miller pulled the

cable out of the cracked collar to determine the position of the throttle plate when

the cable was lodged against the collar – 37% open. (Id.). Miller then removed a

piece of the cracked collar to determine the position of the throttle body plate when


                                          9
the cable was lodged against the collar – 29% open. (Id.). Miller determined the

vehicle would maintain 74 miles per hour with the throttle body plate open 29%

and that the brake system’s vacuum assist could be depleted by pumping the brakes

with the throttle body plate open at either 29% or 37%. (Id.).

      Miller noted the results of his inspection of the speed control cable on Bolt’s

vehicle were consistent with the findings of PE12-033 and that his testing of the

exemplar vehicle yielded findings consistent with PE12-033.             (Id. at 4-5).

Ultimately, he opined the displaced cable in Bolt’s vehicle held the throttle body

plate partially open, resulting in the excessive engine speed and loss of braking

ability that caused Bolt to lose control of the vehicle and crash into a tree. (Id. at

5).

      Miller clarified the findings and opinions stated in his expert report during

his deposition and in a subsequent affidavit. He did not actually observe the

throttle body plate to be partially open because to do so would have required him

to remove other components of the vehicle and risk spoliating evidence. (Doc. 48-

13 at 34, 55). His observation of slack in the accelerator, of the idle stop position,

and of the position of the throttle arm indicated the throttle body plate was open.

(Id. at 33-35, 78). Moreover, as he found it upon initial visual inspection, the

speed control cable was partially in the retention collar and the throttle body plate

appeared to be open 19-20%, slightly above idle. (Id. at 55, 78). When the


                                         10
accelerator pedal was pressed, the speed control cable migrated out of the retention

collar and became hung on the lip of the collar. (Id. at 55, 78). Based on

measurements of the throttle arm taken at this point, Miller concluded the throttle

body plate was open 25-30% with the speed control cable hung on the lip of the

retention collar.   (Id. at 78; Doc. 52-10 at 4).       Finally, Miller clarified he

determined the exemplar vehicle would maintain 74 miles per hour with the

throttle plate open 29% by driving the vehicle on Interstate 59. (Doc. 48-13 at 70).

      Miller testified he did not know the speed at which Bolt was travelling up

the inclined portion of Henry Road or the grade of that portion of the road. (Doc.

48-13 at 46). He further testified he did not know how far open the throttle body

plate needed to be for Bolt to travel up the inclined portion of Henry Road at 55

miles per hour and that he could not say whether the throttle body plate would have

to be open more than 29%. (Id. at 31, 46). He indicated these were questions for

an accident reconstructionist. (Id. at 46-47). Finally, he testified the throttle body

plate would have to be open at least 29% for the speed control cable to migrate out

of the retention collar and become hung on the lip of the collar. (Id. at 47).




                                          11
II. Discussion

      A. Motions to Exclude

              1. Standard of Review

      Rule 702 of the Federal Rules of Evidence governs the admission of expert

testimony.    It was amended in 2000 in response to Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579, (1993), and the cases applying Daubert, including

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1990). See FED. R. EVID. 702

advisory committee’s note to 2000 amendment. In Daubert, the Supreme Court

held a trial court must ensure scientific expert testimony is both reliable and

relevant.    509 U.S. at 589-95.    In Kumho Tire, the Supreme Court held the

“gatekeeping” obligation imposed on trial courts by Daubert applies not only to

testimony based on scientific knowledge, but also to testimony based on technical

and other specialized knowledge. 526 U.S. at 141. In its current version, Rule 702

provides:

      [a] witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if: (a) the expert’s scientific, technical, or other
      specialized knowledge will help the trier of fact to understand the
      evidence or to determine a fact in issue; (b) the testimony is based on
      sufficient facts or data; (c) the testimony is the product of reliable
      principles and methods; and (d) the expert has reliably applied the
      principles and methods to the facts of the case.

FED. R. EVID. 702. To fulfill its gatekeeping obligation under Daubert, a trial court

must undertake a “rigorous inquiry” to determine whether:
                                         12
      (1) the expert is qualified to testify competently regarding the matters
      he intends to address; (2) the methodology by which the expert
      reaches his conclusions is sufficiently reliable as determined by the
      sort of inquiry mandated in Daubert; and (3) the testimony assists the
      trier of fact, through the application of scientific, technical, or
      specialized expertise, to understand the evidence or to determine a
      fact in issue.

Rink v. Cheminova, Inc., 400 F.3d 1286, 1291-92 (11th Cir. 2005) (internal

quotation marks omitted). The party offering the expert testimony has the burden

of proving each of the foregoing elements by a preponderance of the evidence. Id.

at 1292.

      In assessing the reliability of expert testimony, a court may consider whether

the methodology employed by the expert (1) can be tested, (2) has been subjected

to peer review, (3) has a known or potential rate of error, and (4) is generally

accepted by the relevant expert community. Daubert, 509 U.S. at 593-94. “These

factors are illustrative, not exhaustive; not all of them will apply in every case, and

in some cases other factors will be equally important in evaluating the reliability of

proffered expert opinion.” United States v. Frazier, 387 F.3d 1244, 1262 (11th

Cir. 2004). A court has “ ‘substantial discretion in deciding how to test an expert’s

reliability . . . .’” Rink, 400 F.3d at 1292 (quoting United States v. Majors, 196

F.3d 1206, 1215 (11th Cir. 1999)).

      Ultimately, the court must be mindful to focus its inquiry on the

methodology employed by an expert to reach his or her opinions, rather than on the


                                          13
opinions themselves. Daubert, 509 U.S. at 594-95. “[I]t is not the role of the

district court to make ultimate conclusions as to the persusasiveness of the

proferred evidence.” Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d

1333, 1341 (11th Cir. 2003). That is for the jury. See id.

                   2. Expert Opinions of Dr. Dunn

      Dr. Dunn concluded sulfuric acid from the vehicle’s battery caused the

speed control cable retention collar to craze, then crack, and eventually resulted in

a brittle fracture sometime before the crash. (Doc. 48-8 at 11-12). He then

identified the addition of the collar reinforcement clip Ford implemented as part of

Customer Satisfaction Program 13B04 as an alternative design that would have

protected against the collar’s exposure to chemical attack. (Id. at 12). He reached

the conclusion the addition of the clip was a superior alternative design because he

believed Ford had implemented use of the clip in part to provide splash protection.

(Doc. 48-5 at 6, 44; Doc. 48-8 at 12). He did not test the clip’s ability to protect

the speed control cable retention collar from exposure to battery acid and provides

no other basis for his conclusion.

      The flaw in Dr. Dunn’s reliance is there is no evidence Ford implemented

use of the clip to protect the speed control cable retention collar from exposure to

battery acid. In connection with PE12-033, Ford concluded improperly performed

service procedures, rather than crazing caused by chemical exposure from battery


                                         14
venting, likely accounted for collar fractures, and the notice Ford sent to owners of

affected vehicles indicated the collar reinforcement clip was designed to address

that concern. (Doc. 48-3 at 2; Doc. 48-10 at 2, 16, 20, 25, 27). The notice Ford

sent to dealers additionally noted the clip makes the collar’s retaining feature more

robust and prevents the speed control cable from sliding out of the collar. (Doc.

48-7 at 2, 7). The notices do not suggest the clip was designed to protect the collar

from chemical exposure.

      Moreover, Dr. Dunn is mistaken that Ford refers to the clip as a splash guard

in its instructions for dealers regarding Customer Satisfaction Program 13B04.

Consideration of those instructions as a whole makes clear the “accelerator control

splash shield” is a component of the vehicle a dealer removes before, and then re-

installs after, inspecting the speed control cable retention collar and installing the

collar reinforcement clip. (Doc. 48-7 at 7-8). The collar reinforcement clip and

accelerator control splash shield are not different names for the same part; they are

different names for different parts, and the latter part is not one added to the

vehicle as part of Customer Satisfaction Program 13B04 but, rather, is already

installed in the vehicle. “It is clear that a court may exclude expert testimony that

is predicated upon a mistake of fact.” United States ex rel. Tennessee Valley Auth.

v. An Easment & Right-of-Way Over 4.95 Acres of Land, More or Less, in Madison

Cty., Alabama, 2015 WL 2194598, at *2 (N.D. Ala. May 11, 2015) (excluding


                                         15
expert testimony based on mistake of fact); cf. Dowdy v. Suzuki Motor Corp., 567

F. App’x 890, 892-93 (11th Cir. 2014) (affirming summary judgment where

plaintiff’s theory of causation depended on expert testimony accident was caused

by joint becoming wedged in motorcycle’s swing arm assembly tube, which in turn

depended on expert’s mistaken belief tube was oval, not round).

         Even if Ford had referred to the collar reinforcement clip as a splash guard,

this mere, nominal reference is not a sufficient basis for Dr. Dunn’s conclusion the

clip is an alternative design that would have protected against the speed control

cable retention collar’s exposure to chemical attack. It amounts to nothing more

than speculation that calling a clip a splash guard means Ford intended the clip to

protect the collar from chemical exposure caused by battery venting, even after

concluding such exposure was unlikely to cause a collar fracture. Speculation is

not a reliable basis for an expert opinion. See Kilpatrick v. Breg, Inc., 613 F.3d

1329, 1335 (11th Cir. 2010) (noting Daubert requires trial courts to act as

“gatekeepers” to ensure speculative, unreliable expert testimony does not reach

jury).

         To the extent Bolt would argue the collar reinforcement clip protects against

the same ultimate risk – that the speed control cable will become dislodged from a

fractured retention collar – the argument does not save Dr. Dunn’s alternative

design opinion. First, Dr. Dunn did not offer this explanation, and the Daubert


                                           16
inquiry scrutinizes the methodology by which an expert witness reaches his

conclusions. See Daubert, 509 U.S. at 594-95. Second, without consideration of

(1) whether the cause of a collar fracture – an impact during an improperly

performed service procedure or exposure to battery acid – affects the clip’s

efficacy at keeping a cable from sliding out of the collar or (2) the material of

which the clip is made and whether that material is susceptible to damage from

exposure to battery acid that risks failure of the clip itself, an explanation why the

clip is a superior alternative design with respect to the specific defect at issue

would be lacking.      See Rink, 400 F.3d at 1292 (holding transposition of

temperature data from one site where chemicals were stored to another based on

conjecture storage conditions were similar and sites were all in same basic

latitudinal range lacked the “intellectual rigor” required by Daubert).

      Ultimately, Dr. Dunn’s opinion regarding an alternative design relies on a

mistake of fact and lacks support in the way of testing, analysis, or other

explanation. Without grounding in a reliable methodology, it must be excluded.

See Slay v. Keller Indus., Inc., 823 So. 2d 623, 626 (Ala. 2001) (excluding expert

opinion regarding alternative design because “bald assertion” without supporting

research, testing, or experiments, even if asserted by mechanical engineer generally

qualified to speak expertly on such matters, cannot qualify as proper under either

the “general-acceptance” standard enunciated in Frye v. United States, 293 F. 1013


                                         17
(D.C. Cir. 1923), or the “scientifically reliable” standard of Daubert); McCreless v.

Global Upholstery Co., Inc., 500 F. Supp. 2d 1350, 1357-58 (N.D. Ala. 2007)

(excluding expert opinion regarding alternative design where court could detect no

methods or procedures employed to formulate opinion); Borum v. Werner Co.,

2012 WL 2047678, at *13 (N.D. Ala. June 6, 2012) (excluding expert opinion

regarding alternative design that lacked support, analysis, or testing).8

                      3. Expert Opinions of Charlie Miller

       Miller’s opinion is that the speed control cable on Bolt’s vehicle migrated

out of the fractured speed control cable retention collar, got hung on the lip of the

collar, and held the throttle body plate open 25-30%, resulting in the excessive

engine speed and loss of braking ability that caused Bolt to lose control of the

vehicle and crash into a tree. (Doc. 48-14 at 3-5; Doc. 48-13 at 33-35, 55, 78; Doc.

52-10 at 4).

       Miller did not find Bolt’s vehicle with the speed control cable fully

displaced from and hung on the lip of the retention collar or the throttle body plate

open 25-30%. (Doc. 48-13 at 34, 55). He found it with the speed control cable


8
 Because Dr. Dunn’s opinion regarding an alternative design is due to be excluded on reliability
grounds and Bolt cannot maintain his claims without this opinion, the undersigned declines to
address Ford’s arguments that Dr. Dunn’s opinion that sulfuric acid from the vehicle’s battery
caused the collar to craze, then crack, and eventually resulted in a brittle fracture sometime
before the crash should be excluded and that Dr. Dunn is not qualified to offer a defect design
opinion. To the extent it is unnecessary to address these arguments, Ford’s motion to exclude the
expert opinions of Dr. Dunn is due to be denied as moot.


                                               18
partially in the retention collar and the throttle body plate open 19-20%, slightly

above idle. (Id. at 55, 78). By pressing the accelerator pedal on Bolt’s vehicle

with unspecified force while the vehicle was parked, he demonstrated it was

possible for the speed control cable to become hung on the lip of the retention

collar and hold the throttle body plate open 25-30%. (Id.; Doc. 52-10 at 4). He

also demonstrated it was possible to recreate this condition in an exemplar vehicle

and noted the condition he was able to demonstrate in Bolt’s vehicle and recreate

in the exemplar vehicle were consistent with the condition addressed in PE12-033.

(Doc. 48-14 at 4-5). However, his conclusion the condition manifested in Bolt’s

vehicle at the time of the accident and caused Bolt to lose control of the vehicle,

crashing into a tree, lacks a sufficient factual basis.

      Miller testified the throttle body plate would have to be open at least 29%

for the speed control cable to come out of the retention collar and become hung on

the collar lip. (Doc. 48-13 at 47). This testimony echoes Ford’s finding that the

throttle body plate must first be greater than 29% open before a fractured collar

could prevent the throttle from returning to idle. (Doc. 48-10 at 21). Accordingly,

a conclusion the speed control cable in Bolt’s vehicle came out of the retention

collar and became hung on the collar lip would require consideration of how far

the throttle body plate was open as Bolt accelerated up Henry Road, which in turn

would require consideration of Bolt’s rate of speed and the road grade. Miller


                                           19
testified he did not know either of these variables, nor could he answer

hypothetical questions regarding the position of the throttle body plate. (Doc. 48-

13 at 31, 46). He testified these were questions for an accident reconstructionist.

(Id. at 46-47).9

         Absent consideration of the force with which Bolt was pressing the

accelerator pedal immediately preceding the accident sequence, Bolt’s rate of

speed as he travelled up the inclined portion of Henry Road, or the grade of that

portion of the road, Miller’s opinion is speculative and must be excluded. See

Kilpatrick, 613 F.3d at 1335 (noting Daubert requires trial courts to act as

“gatekeepers” to ensure speculative, unreliable expert testimony does not reach

jury); Prall v. Ford Motor Co., 2017 WL 361545, at *3-4 (D. Nev. Jan. 24, 2017)

(excluding expert witness’ opinion a defective speed control cable caused

plaintiff’s 2003 Ford Taurus to accelerate unintendedly where expert was able to

slide cable in and out of collar with no resistance, but could not determine that

cable slid out of collar at time of accident, and otherwise failed to provide

sufficient basis for his conclusion that was beyond the understanding of a lay

person).




9
    Webb was Bolt’s accident reconstruction expert. (See Doc. 48-21).


                                                20
      B. Motion for Summary Judgment

             1. Standard of Review

      Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he [district] court

shall grant summary judgment if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking

summary judgment bears the initial burden of informing the district court of the

basis for its motion and identifying those portions of the record the party believes

demonstrate the absence of a genuine dispute as to a material fact. Celotex Corp.,

477 U.S. at 323. If the moving party carries its initial burden, the non-movant

must go beyond the pleadings and come forward with evidence showing there is a

genuine dispute as to a material fact for trial. Id. at 324.

      The substantive law identifies which facts are material and which are

irrelevant. Anderson, 477 U.S. at 248. A dispute is genuine if the evidence is such

that a reasonable jury could return a verdict for the non-movant. Id. at 248. All

reasonable doubts about the facts should be resolved in favor of the non-movant,

and all justifiable inferences should be drawn in the non-movant’s favor.

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993).




                                           21
             2. AEMLD, Negligence, & Wantonness Claims

      Negligence and wantonness claims based on product defects and AEMLD

claims are distinct causes of action. Tillman v. R.J. Reynolds Tobacco Co., 871 So.

2d 28, 34-35 (Ala. 2003) (holding the judicially-created AEMLD does not

subsume the common-law tort claims of negligence and wantonness).

Nonetheless, they share some common elements. McMahon v. Yamaha Motor

Corp., U.S.A., 95 So. 3d 769, 772 (Ala. 2012) (as to AEMLD and negligence

claims). Each type of claim requires proof of a defective product and proof the

defect caused the plaintiff’s injury. McMahon, 95 So. 3d at 772 (AEMLD and

negligence claims both require proof of defective product); Verchot v. General

Motors Corp., 812 So. 2d 296, 301 (Ala. 2001) (AEMLD claim requires proof

defect caused injury); Yamaha Motor Co., Ltd. v. Thornton, 579 So. 2d 619, 623

(Ala. 1991) (negligence claim based on product defect requires proof of proximate

cause); Lemley v. Wilson, 178 So. 3d 834, 842 (Ala. 2015) (proximate cause is an

essential element of both negligence claims and wantonness claims generally).

      A defective product is one that “does not meet the reasonable expectations

of an ordinary consumer as to its safety.” Casrell v. Altec Indus., Inc., 335 So. 2d

128, 133 (Ala. 1976). Otherwise put, a defect is “that which renders a product

‘unreasonably dangerous,’ i.e., not fit for its intended purpose . . . .” Id. To prove

a design defect giving rise to liability under the AEMLD, a plaintiff must show “a


                                         22
safer, practical, alternative design was available to the manufacturer at the time it

manufactured the [product].” General Motors Corp. v. Jernigan, 883 So. 2d 646,

662 (Ala. 2003) (internal quotations marks omitted) (alteration in original).

Likewise, negligence and wantonness claims based on design defects require proof

of a safer, practical, alternative design. Connally v. Sears, Roebuck & Co., 86 F.

Supp. 2d 1133, 1137-38 (S.D. Ala. 1999). Expert testimony is usually required to

prove a product defect because of the “complex and technical nature of the

commodity.” Brooks v. Colonial Chevrolet-Buick, Inc., 579 So. 2d 1328, 1332-33

(Ala. 1991) (holding expert testimony was required to prove design defect in brake

system).

      Apart from Dr. Dunn’s opinion regarding the addition of the collar

reinforcement clip implemented as part of Customer Satisfaction Program 13B04,

which must be excluded, Bolt offers no evidence of a safer, practical, alternative

design. Moreover, absent Miller’s excluded opinion a struck throttle condition

caused the accident, Bolt offers no evidence the allegedly defective retention collar

caused the accident. Bolt having failed to produce evidence to support essential

elements of his AEMLD, negligence, and wantonness claims, Ford’s motion for

summary judgment on these claims is due to be granted. See Phillips v. American

Honda Motor Co., Inc., 238 F. App’x 537, 542-43 (11th Cir. 2007) (holding

district court did not abuse its discretion in excluding expert witness’ testimony


                                         23
regarding product defect and safer, practical, alternative design because

methodology underlying testimony was unreliable, and that without evidence of

alternative design, district court properly granted summary judgment on AEMLD

claim); Connally, 86 F. Supp. 2d at 1140 (granting summary judgment on

AEMLD, negligence, and wantonness claims where plaintiffs failed to offer

evidence of safer, practical, alternative design); Dowdy, 567 F. App’x at 893

(holding district court properly granted summary judgment on AEMLD claim

where plaintiff did not present sufficient evidence design defect was cause-in-fact

of plaintiff’s motorcycle accident).

III. Conclusion

      For the foregoing reasons, Ford’s (1) motion to exclude the expert opinions

of Dr. Dunn (Doc. 40) is due to be granted in part and denied in part as moot, (2)

motion to exclude the expert opinion of Miller (Doc. 42) is due to be granted, (3)

motions to exclude the expert opinions of Webb (Docs. 44 & 45) are due to be

denied as moot, and (4) motion for summary judgment (Doc. 46) is due to be

granted.

      DONE this 19th day of March, 2019.



                                             ______________________________
                                             STACI G. CORNELIUS
                                             U.S. MAGISTRATE JUDGE


                                        24
